DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Reply to Office Action filed August 11, 2021 is acknowledged.
Claims 1-24 and 35 were pending. Claims 1, 5, 8 and 10-23 are being examined on the merits. Claims 24 and 35 are withdrawn. The remaining claims are canceled.

Response to Arguments
Applicant’s arguments filed August 11, 2021 have been fully considered.
The following objections and rejections are withdrawn in view of the current amendments to the claims, or the cancelation of the claims that were subject to the objections or rejections:

Objections to claims 4 and 8
	Rejection of claims 1-2, 8 and 10-23 under 35 USC § 103 over Eltoukhy in view of Smith
	Rejection of claims 3-5 under 35 USC § 103 over Eltoukhy in view of Smith and Rabinowitz
	Rejection of claims 6-7 and 9 under 35 USC § 103 over Eltoukhy in view of Smith and Vangbo
Objections to claim 11
	Applicant did not address the objection to claim 11, and consequently, the objection is maintained.

Objections to the Specification – sequence listing paragraph
	Applicant has amended the specification to address the objection to the Specification related to the Sequence Listing incorporation-by-reference paragraph. However, the amended paragraph is also not in compliance with the formality rules. Specifically, the size of the ASCII text file must be in bytes, not in kilobytes. The originally filed Specification indicated that the size of the file is 3.33 kb, therefore the size of the file in bytes is somewhere between 3,330 and 3,339 bytes. 
Applicant should amend the specification with the statement “ [t]he text file is 3,33[X] bytes, was created on …”, with “[X]” being the correct last digit of the file size.
This objection is maintained.

Rejection of claim 12 under 35 USC § 112(b), indefiniteness
	Applicant argues that the indefiniteness rejection should be withdrawn as the terms “sensitivity” and “specificity” are defined in the specification, and therefore the ordinary artisan would understand their meaning (Remarks, pp. 9-10).
	The Examiner disagrees. The issue with the use of the terms “sensitivity” and “specificity” in claim 12 is not that they lack a definition or meaning in the art.  The issue is that these terms are functional terms, which define the step by what it does, rather than what it is. 
	This argument is not persuasive. The rejection is maintained.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes.
Specific deficiency - The Incorporation by Reference paragraph indicates the size of the ASCII text file in kilobytes. However, the size of the ASCII text file must be represented in bytes.

Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informality: the limitation “at least one of the genetic variations of the interest” in ll. 1-2 should be “at least one of the genetic variants” 

Appropriate correction is required.

Claim Interpretation
Independent claim 1 is directed, in part, to performing a ligation reaction to attach double-stranded adapters to double-stranded target nucleic acids (step (a)), an embodiment of which is depicted in instant Fig. 4, step 2, and described in the instant specification (pp. 23-25). Since the adapters will randomly attach to one or both ends of the target nucleic acids, the result of claim 1 step (a) will be target nucleic acids with an adapter on the first end only, target nucleic acids with an adapter on the second end only, and target nucleic acids with adapters on both ends, with Fig. 4, step 2, showing a target nucleic acid with adapters on both ends. These ligated structures will then be subjected to amplification, using an amplification primer and a target-specific primer, where the amplification primer hybridizes to a sequence in the adapter. This is depicted in Fig. 4, step 3, and generates the structures shown in step 3, cycle 2, which are identified as the A and A’ strands, and the B and B’ strands. Fig. 4, step 3, shows the primer enrichment aspect of the claim 1 step (b) method, in which a target specific primer is used to amplify the A strand, thus producing the “truncated” A’ strand, in the sense that the entire length of A strand was not copied.

In the specification, Applicant states “it is very unlikely that a ligation product having adapters linked to both ends of a target nucleic acid is used as an amplification template [because] such a ligation product is at a lower percentage than a ligation product with an adapter linked to only one end, [and because] the sequence at [the] 5’ terminus and the sequence at [the] 3’ terminus of such a ligation product are … substantially complementary to each other and … [will] form an intra-molecular hairpin, which prevents or interferes with primer annealing” (p. 25, ll. 5-13). However, this statement seems to conflict with the embodiment shown in Fig. 4, which explicitly depicts a ligation product with adapters on both ends participating in an amplification reaction. It also conflicts with what is known in the art about such structures. For example, Schmitt (Detection of ultra-rare mutations by next-generation sequencing, PNAS, 109:36, 14508-14513, 2012) teaches double-stranded nucleic acids with double-stranded adapters on both ends, with structures that are similar to the adapters used in the instant invention, and that participate in amplification reactions (Fig. 1, step B).

Claim 1, step (c), requires, in part, using a sequencing primer to sequence the amplicons with adapters generated in claim 1, step (b). Since amplicons are generated with adapters at either or both ends of the molecule, as noted above, the sequencing reaction in claim 1, step (c), will result in sequencing reads from either one or both ends of the amplicons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8 and 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
	The invention of instant claim 1 is directed to a method of, in part, ligating double-stranded adapters to double-stranded target nucleic acids to generate ligation products, and then subjecting the ligation products to “sequencing single end duplex reactions”. Dependent claims further describe the structure of the adapters and the target nucleic acids.
The State of the Prior Art

Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
	Regarding claim 1, as noted above, in the Claim Interpretation section, the method produces amplicons with adapters only one end, amplicons with adapters on both ends, and amplicons with adapters only on the “wrong” end. Since the sequencing primer also hybridizes to a sequence binding site in the adapter, each amplicon with an adapter also has a sequence primer binding site. Claim 1 then requires that the amplicons are subjected to “sequencing single end duplex reactions”, which, according to the specification, are sequencing reactions that “sequence[] both strands of a … target DNA molecule from one end of the … DNA molecule … with a molecular tag on only one side of the molecule” (p. 6, para. 3). However, the specification does not describe how both strands of a target DNA molecule would be sequenced from only [the] one [right] end in a reaction mixture as described above, where amplicons have adapters with sequence primer binding sites on both ends and on the “wrong” end. In addition, there does not appear to be any teaching in the art as to how such recited sequencing single end duplex reactions would occur. Thus, the level of predictability in the art is low.
Existence of Working Examples
The specification does not provide working examples describing how both strands of a target DNA molecule would be sequenced from only [the] one [right] end in a reaction mixture as described above, where amplicons have adapters with sequence primer binding sites on both ends and on the “wrong” end.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of instant claims 1, 5, 8 and 10-23, one of ordinary skill in the art would have to determine how to sequence both strands of a target DNA molecule from only [the] one [right] end in a reaction mixture as described above, where amplicons have adapters with sequence primer binding sites on both ends and on the “wrong” end.
Claims 5, 8 and 10-23 depends from claim 1 and consequently incorporates the lack of enablement issues in claim 1.
For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.
Appropriate correction is required. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5, 8 and 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, step (c), has been amended to recite “sequencing single end duplex reactions”, the meaning of which is unclear. Specifically, it is not clear if it is intended to be limited to generating sequence data only from one end a double-stranded molecule, or if it can generate additional data from the other end, or from both ends, as well. From the description in the specification of single end duplex sequencing, which recites “sequencing both strands of a double-stranded target DNA molecule from one end of the target DNA molecule” (p. 6, ll. 7-9), it appears that Applicant intends for the limitation to be referring to the former embodiment. However, if it is the former, then it is additionally unclear how the method steps of claim 1 produce only that limited data with the mixture of adapter-ligated amplicons generated in claim 1 steps (a) and (b), as discussed above in the Claim Interpretation section.

	Claims 5, 8 and 10-23 depend from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

Claim 12 recites the limitation “wherein the sensitivity, the specificity, or both, of step (d) is at least about 60%”. These sensitivity and specificity limitations are unclear. Specifically, it is unclear which of the many methods encompassed by claim 10, from which claim 12 depends, would have the recited properties. In addition, neither the specification nor the prior art teaches how to determine what features of the method would provide these recited sensitivity and specificity values. Therefore, without testing the various embodiments of claim 10, one of ordinary skill in the art would not be able to identify the metes and bounds of claim 12, and consequently, claim 12 is indefinite.
 

Conclusion
Claims 1, 5, 8 and 10-23 are being examined, and are rejected. Claim 11 is objected to. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637